People v White (2020 NY Slip Op 02482)





People v White


2020 NY Slip Op 02482


Decided on April 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2018-02036
 (Ind. No. 242/17)

[*1]The People of the State of New York, respondent,
v Anthony White, appellant.


Paul Skip Laisure, New York, NY (William Kastin of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Stephen J. Rooney, J.), imposed December 4, 2017, upon his plea of guilty, on the ground that the sentence imposed was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid, as the Supreme Court mischaracterized the nature of the waiver (see People v Green, _____ NY3d _____, _____ 2019 NY Slip Op 08545, *6 [companion case to People v Thomas, _____ NY3d _____, 2019 NY Slip Op 08545]). Where, as here, a trial court has "mischaracterized the nature of the right a defendant was being asked to cede, an appellate court cannot be certain that the defendant comprehended the nature of the waiver of appellate rights" (People v Thomas, _____ NY3d at _____ 2019 NY Slip Op 08545, *6 [internal quotation marks omitted]). Thus, the purported waiver of the right to appeal does not preclude this Court's review of the defendant's excessive sentence claim (see People v Rodriguez, 178 AD3d 736, 736).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
BALKIN, J.P., CHAMBERS, COHEN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court